Citation Nr: 1822892	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for chronic fatigue syndrome, claimed as Gulf War illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1982 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his July 2014 Form 9, Appeal to Board of Veteran's Appeals, the Veteran requested a hearing at a local VA office.  However, in a January 2017 written statement, the Veteran withdrew his request for a hearing and asked that his claim be adjudicated without a hearing.  See January 2017 Statement in Support of Claim. The Board finds that the Veteran's request for hearing has been withdrawn.

In August 2017, the Veteran filed a timely notice of disagreement (NOD) with a July 2017 rating decision that denied an increased rating for his service-connected posttraumatic stress disorder.  The RO acknowledged receipt of this disagreement in a letter dated August 17, 2017.  As the RO has acknowledged the
Veteran's NOD with respect to this issue, this situation is distinguishable from the facts in Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Therefore, a remand to instruct the RO to issue a Statement of the Case as to this issue is not necessary.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a migraine headache disorder that had its onset during his active military service, as well as chronic fatigue syndrome as the result of exposure to environmental hazards during his Gulf War service.  

The Veteran underwent a VA migraine examination in August 2010.  He reported a history of migraine headaches with an onset in 1998 or 1999.  He stated that he had a "stroke in the left eye" and had experienced headaches on the left side of his head since.  Upon examination, the examiner diagnosed with Veteran with migraine headaches.  However, she opined that his migraine headache disorder was less likely than not caused or aggravated by service.  Specifically, she stated that there was no objective evidence of chronic migraine headache diagnosis or treatment while in service.  However, the examiner failed to consider the Veteran's competent statements concerning headache pain with onset in active service, as well as service treatment records indicating treatment for headaches.  See March 1993 Health Record, February 2001 Health Records, March 2002 Telephone Consultation Note, August 2004 Report of Medical History.  

The Board finds the August 2010 medical opinion inadequate because it lacked consideration of relevant lay statements and service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  As such, remand is warranted to afford the Veteran with a new examination.  

In November 2011, the Veteran underwent a Gulf War General Medical Examination and a Chronic Fatigue Syndrome Disability Benefits Examination.  The Veteran reported fatigue that began in military service.  However, the examiner stated that there was no objective diagnosis of the same on review of the service treatment records.  The examiner opined that the Veteran had no undiagnosed illnesses as a result of service during two deployments in Southwest Asia.  He stated that all of the Veteran's symptoms were explained by diagnosed service-connected and nonservice-connected conditions.  The examiner opined that the Veteran did not meet the VA criteria for chronic fatigue syndrome in that he was able to satisfy full-time employment, as well as run 4 miles a day.  Additionally, the examiner noted that the Veteran was diagnosed with nonservice-connected obstructive sleep apnea requiring the use of a CPAP, which could contribute to the Veteran's report of fatigue.  

The Veteran asserts that the April 2011 VA Primary Care Note indicating that he ran 3 to 4 miles every other day is incorrect.  See January 2018 Appellant's Brief.  Additionally, the Board finds that the examiner failed to consider service treatment records reporting fatigue.  See June 2000 Gulf War Physical.  Further, since the November 2011 VA examination, the Veteran has submitted relevant buddy statements addressing his fatigue.  Based on the foregoing, the Board finds that the Veteran should be afforded a new examination with regard to his chronic fatigue claim.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records, which are not already associated with the claims file.

2. Schedule the Veteran for an examination by an appropriate medical professional to address the Veteran's claimed chronic fatigue syndrome.  The examiner should take a history from the Veteran as to the progression of his claimed disability, and should conduct all indicated tests.

The examiner is asked to identify any and all of the Veteran's fatigue disorders that have been present at any time during the appellate period, even if not shown on the current examination.  The examiner should then respond to each of the following:

i. The examiner is asked to address whether any identified fatigue disorder, or any underlying symptoms of an identified fatigue disorder, are part of: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; or (3) a separate and distinct diagnosis not related to the Veteran's service in Southwest Asia.

ii. Further, for each separate and distinct fatigue disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service.

iii. Also, for each separate and distinct fatigue disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the identified disability has been caused or aggravated beyond its natural progression by any of the Veteran's service-connected disabilities.

A complete rationale must accompany all opinions expressed.  The examiner should consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of fatigue symptomatology, his buddy statements documenting observations of the Veteran's fatigue during service, and a June 19, 2000 in-service treatment report noting a positive assessment for fatigue.

3. Schedule the Veteran for an examination by an appropriate medical professional to address the Veteran's migraine headache disability.  The examiner should take a history from the Veteran as to the progression of his claimed disability, and should conduct all indicated tests.

The examiner should then respond to each of the following:

i. Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's migraine headache disorder originated during his active service or is otherwise related to the Veteran's military service?

ii. Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's migraine headache disorder has been caused or aggravated beyond its natural progression by any of his service-connected disabilities?

A complete rationale must accompany all opinions expressed.  The examiner should consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of headache symptomatology, as well as service treatment records noting complaints of headaches.
	
3. If any benefit sought on appeal remains denied issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




